               Case 1:19-cv-03471-CCB Document 51 Filed 12/29/20 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                   (NORTHERN DIVISION)

GILMAN & BEDIGIAN, LLC,
                                                         *
Plaintiff,
                                                         * Civil Action No.: 1:19-cv-03471-CCB
v.
                                                         *

RICHARD SACKETT,                                         *

and                                                      *

LAWCO USA P.L.L.C.,                                      *

Defendants.                                              *

                   *      *       *      *       *       *      *       *      *       *       *

      STIPULATION TO EXTEND TIME TO RESPOND AND REPLY TO MOTION
              FOR LEAVE TO FILE THIRD AMENDED COMPLAINT

          Plaintiff, Gilman & Bedigian, LLC (“Plaintiff”) and Defendants, Richard Sackett and

LawCo USA P.L.L.C. (“Defendants”), by and through their undersigned attorneys, hereby file

this Stipulation to extend the time to respond to Plaintiff’s Motion for Leave to file a Third

Amended Complaint and the time for filing a reply brief to the response, and with good cause

state:

          1.       This is an action seeking a declaratory judgment regarding the rights in several

service marks.

          2.       On December 18, 2020, Plaintiff filed its Motion for Leave to File Third

Amended Complaint (“Motion for Leave”). The proposed Third Amended Complaint seeks to

add a new defendant to the action and to amend the factual allegations and claims asserted in the

action.
             Case 1:19-cv-03471-CCB Document 51 Filed 12/29/20 Page 2 of 4



        3.       Defendants’ response to the Motion for Leave is currently due on January 4,

2021.

        4.       In view of the year-end holidays, and the proposed amendments, Defendants

request additional time to formulate their response thereto.

        5.       Accordingly, counsel for all parties stipulate and agree that the time period for

Defendants to respond to the Motion for Leave be extended to January 8, 2021. In addition,

counsel for all parties stipulate and agree that the Plaintiff may have up to three weeks to file its

reply to Defendants’ response, so that, if Defendants’ response is filed on January 8, 2021,

Plaintiff’s reply would be due January 29, 2021.

        WHEREFORE, the parties respectfully request that the Court grant an extension to

January 8, 2021 for Defendants to respond to Plaintiff’s Motion for Leave to File Third

Amended Complaint and that Plaintiff be granted an extension to file a reply brief, if any, to

three weeks after the filing of Defendants’ response.

Dated: December 29, 2020                                Respectfully submitted,

        s/ H. Mark Stichel                              ___s/ Robert P. Fletcher______________
James B. Astrachan, Bar No. 03566                       Robert P. Fletcher, Bar No. 02893
H. Mark Stichel, Bar No. 02939                          Fox Rothschild LLP
Kaitlin D. Corey, Bar No. 19907                         1030 15th Street N.W., Suite 380 East
Astrachan Gunst Thomas, P.C.                            Washington, D.C. 20005
217 E. Redwood Street, 21st Floor                       202-794-1222 (telephone)
Baltimore, Maryland 21202                               202-461-3102 (facsimile)
410-783-3550 (telephone)                                rfletcher@foxrothschild.com
410-783-3530 (facsimile)
jastrachan@agtlawyers.com                               Dominique J. Carroll (pro hac vice)
hmstichel@agtlawyers.com                                Fox Rothschild LLP
kcorey@agtlawyers.com                                   997 Lenox Drive
                                                        Lawrenceville, NJ 08648
Counsel for Plaintiff                                   609-844-3023 (telephone)
                                                        609-896-1469 (facsimile)
                                                        djcarroll@foxrothschild.com
                                                        Counsel for Defendants




                                                   2
        Case 1:19-cv-03471-CCB Document 51 Filed 12/29/20 Page 3 of 4




SO ORDERED, this ______ day of ___________________, 20___


                                            _________________________________
                                            U.S. District Court Judge




                                        3
         Case 1:19-cv-03471-CCB Document 51 Filed 12/29/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 29, 2020, I filed the foregoing Stipulation with the

Court via CM/ECF, which will serve all counsel of record.

                                                    s/H. Mark Stichel
                                                    H. Mark Stichel




                                                4
